DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 18 January 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
In this case, an NPL appears to have been filed on 18 January 2021 without a corresponding IDS listing. The information in the NPL has not been considered. 

Claim Objections
Claims are objected to because of the following informalities: 
claim 1:  “the stage in which the outlet-inside” is believed to be in error for --the first stage in which the outlet-inside--
claim 18: “the stage receiving the air from the second branch” is believed to be in error for --the first stage receiving the air from the second branch--
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 14-18, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 3-9, 12, 14-18, and 20-22, throughout the claim(s) “air” is recited both positively and functionally, without consistency and it is unclear whether and when Applicant intends to positively or functionally recite the “air” and which recitations of “air” correspond to which previous recitations of “air”. For example, in claim 1, both the plurality of external cooling passages and the outlet cooling passage refer to “the air”, it is unclear whether the air flowing in the outlet cooling passage (apparently structurally separate from the external cooling passages) is the same as, or different from, the air flowing in the external cooling passages. 
Dependent claim 2 is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier 9546603 in view of Hermeler EP1389668A1, and Ciofini 8726672. 
Regarding claim 1, Meier teaches a gas turbine (Figs 1-2; 100, 200) comprising: 
a casing (Figs 1-2 below); 

    PNG
    media_image1.png
    824
    854
    media_image1.png
    Greyscale

a compressor (130) housed in the casing and configured to draw and compress air (Figs 1-2); 
a combustor (142) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Figs 1-2); 

    PNG
    media_image2.png
    741
    1038
    media_image2.png
    Greyscale

a turbine (150) that includes multiple turbine stages and is configured to rotate a plurality of turbine blades (Figs 1-2; e.g. 242) using the combustion gas, 
an outlet cooling passage (including 212, 214, 216, 210, 250) configured to extract air from an outlet of the compressor (at 134) and to supply the air to the turbine without having the air pass through a central shaft of the turbine (Fig 2), 
the outlet cooling passage comprising: 
an inlet portion (212) including a branch formed outside the combustor (Fig 2), the branch having an inlet port (at 134) and first and second outlet ports (to 216, 214) respectively communicating with the inlet port (via 250, 210), the inlet port of the branch of the inlet portion communicating with the outlet of the compressor to extract the air from the compressor (Fig 2), the first and second outlet ports connected to each other at one end of the branch (via 210, 250 to 212); 
an outlet-outside cooling passage (216) connected to the first outlet port of the inlet portion and configured to extract the air from the outlet of the compressor to an outside of the casing (Fig 2) and to directly supply the air to a first stage turbine vane (232) of the plurality of turbine vanes (Fig 2), the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2); and 
an outlet-inside cooling passage (214) connected to the second outlet port of the inlet portion and configured to extract the air from the outlet of the compressor into an inside of the casing and to supply the air to a first stage turbine blade (242) of the plurality of turbine blades (Fig 2), the outlet-inside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2).
Meier further teaches the features of system 200 are applicable to industrial gas turbine engine applications (Col.9 ll.36-40).
Meier does not teach a plurality of external cooling passages respectively configured to extract air from axially different positions in the compressor to the outside of the casing and to supply the air to the turbine without having the air pass through the central shaft of the turbine, the plurality of external cooling passages supplying the air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane; and at least one connection cooling passage configured to connect corresponding cooling passages of one turbine vane of the plurality of turbine vanes and one turbine blade of the plurality of turbine blades, which form a pair structure of one stage of the multiple turbine stages, the at least one connection cooling passage formed in at least a stage of the multiple turbine stages that excludes the first stage (the stage in which the outlet-inside cooling passage of the outlet cooling passage is formed) to flow the air supplied to the turbine vane to a lower portion of the turbine blade, wherein the plurality of external cooling passages supply the air to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed, wherein the plurality of external cooling passages comprise: a first external cooling passage configured to supply the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; a second external cooling passage configured to supply the air to a third stage turbine vane of the plurality of turbine vanes; and a third external cooling passage configured to supply the air to a second stage turbine vane of the plurality of turbine vanes.
However, Hermeler teaches a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); 
a compressor (2) housed in the casing and configured to draw and compress air (Fig 1); 
a combustor (4) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Fig 1); 
a turbine (6) that includes multiple turbine stages (Fig 1, each with a pair of one blade and one adjacent vane) configured to rotate a plurality of turbine blades (Fig 1; all the turbine blades of the GT; see 112b) using the combustion gas (Fig 1), one stage (at least one of stages 2-3) of the multiple turbine stages including a pair structure having one turbine vane of the plurality of turbine vanes and one turbine blade of the plurality of turbine blades (Fig 1; each of stages 2-3 comprising at least one vane and one blade connected by a connection cooling passage as further discussed below); and

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

a plurality of external cooling passages (26a, 26b; Fig 2) respectively configured to extract air from axially different positions in the compressor and to supply the air to the turbine without having the air pass through a central shaft of the turbine (Fig 2; note the cooling passages 26a and 26b pass from axially different positions in the compressor to the turbine stages 2-3 via conduits outside of the casing that do not pass through the central shaft of the turbine; the claimed “plurality of external cooling passages” does NOT read on the separate and distinct cooling passages 24b and 24c, which do NOT supply air from the compressor to the turbine and are NOT considered to be part of, or including, the “plurality of external cooling passages” 26a-b that supply air from the compressor to the turbine; the claim only requires the “plurality of external cooling passage” 26a-b supplying air from the compressor to the turbine to not pass through the central shaft; the claim does not exclude other, unclaimed cooling passages from passing through the central shaft), the plurality of external cooling passages supplying the air to at least one turbine vane of the plurality of turbine vanes other than a first stage turbine vane (26a and 26b supply the air extracted from different positions in the compressor to second and third stage turbine vanes in Fig 2); 
at least one connection cooling passage (Fig 2 above) configured to connect corresponding cooling passages of the one turbine blade of the pair structure and the one turbine vane of the pair structure (Fig 2 above), the at least one connection cooling passage being formed in at least a stage of the multiple turbine stages that excludes the first stage (of the group of multiple turbine stages that excludes the first stage, i.e. stages 2-4, the connection cooling passage(s) of Hermeler are formed in at least stages 2-3), to flow the air supplied to the turbine vane to a lower portion of the turbine blade (Fig 2 above; only the second and third receive air from the plurality of external cooling passages 26a, 26b as discussed above), 
wherein the plurality of external cooling passages comprise: 
an external cooling passage configured to supply the air to a third stage turbine vane of the plurality of turbine vanes (Fig 2; 26a), and 
another external cooling passage configured to supply the air to a second stage turbine vane of the plurality of turbine vanes (Fig 2; 26b). 
Hermeler further teaches coolers 27b-c, which advantageously cool the air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier to include the external cooling passages and connection cooling passage(s) of Hermeler, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-3) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]). 
Meier in view of Hermeler still does not teach the plurality of external cooling passages supply the air to at least a stage (i.e. the fourth stage) of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed; and an extra external cooling passage configured to supply the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades.
However, Ciofini teaches a plurality of external cooling passages (21, 23) that supply air to the turbine from multiple axial positions in the compressor, where one of the external cooling passages (21) supplies the air to a fourth stage of the multiple turbine stages, more specifically a fourth stage vane (15S) of the plurality of turbine vanes and a fourth stage turbine blade (15R, the air flows from 21 to 15S, through 15S, to space between 15S and downstream 15R, then out into the main gas path 12 to interact with 15R and thereby cool it) of the plurality of turbine blades (Figs 1A, 2, 3). Ciofini further teaches an ejector for augmenting pressure to the fourth stage, when needed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the external cooling passage and ejector arrangement of fourth turbine stage of Ciofini to the fourth turbine stage of Meier in view of Hermeler in order to provide cooling fluid, and augmented pressure of the cooling fluid, to fourth stage turbine blades and vanes during certain operating conditions, during a fault of the installation, or during particular atmospheric conditions (Ciofini, Col.2 ll.54-62, Col.6 ll.1-11).
Regarding claim 2, Meier in view of Hermeler and Ciofini teaches the invention as claimed and as discussed above.  Meier further teaches each stage of turbine vanes of the plurality of turbine vanes are fixed to the casing and arranged alternately with each stage of turbine blades of the plurality of turbine blades (Figs 1-2).
Regarding claim 3, Meier in view of Hermeler and Ciofini teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet cooling passage supplies the air to the first stage turbine vane (232, Fig 2) of the plurality of turbine vanes and also to the first stage turbine blade (242 in Fig 2) of the plurality of turbine blades.
Meier in view of Hermeler and Ciofini as discussed so far, also teaches the plurality of external cooling passages supply the air to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude a first stage of the multiple turbine stages and stages of the multiple turbine stages in which the at least one connection cooling passage is formed (i.e., the fourth stage turbine blades as in Ciofini’s Figs 1A and 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, as discussed above, the gas turbine engine of Meier in view of Hermeler and Ciofini to include the fourth stage cooling arrangement of Ciofini, in order to provide cooling fluid, and augmented pressure of the cooling fluid, to fourth stage turbine blades and vanes during certain operating conditions, during a fault of the installation, or during particular atmospheric conditions (Ciofini, Col.2 ll.54-62, Col.6 ll.1-11).
Regarding Claim 4, Meier in view of Hermeler and Ciofini teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Hermeler and Ciofini as discussed so far, does not teach the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of the second and third turbine stages of the multiple turbine stages.
However, Hermeler further teaches the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of second and third turbine stages of the multiple turbine stages (Fig 2 below).

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Ciofini to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Regarding Claim 8, Meier in view of Hermeler, and Ciofini teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, and Ciofini as discussed so far, also teaches a cooling unit configured to cool the air flowing through at least one passage of the plurality of external cooling passages, as discussed above.
That is, Hermeler further teaches a cooling unit (27b-c) configured to cool the air flowing through at least one passage of the plurality of external cooling passages (26a-b), as discussed in the rejection of claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Ciofini to include the cooling unit of Hermeler, in order to enhance cooling of the downstream turbine stages (Hermeler [0011]).
Regarding Claim 14, Meier in view of Hermeler, and Ciofini teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Hermeler, and Ciofini as discussed so far, does not teach the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that the air is drawn into a radially inward portion of the turbine blade.
However, Hermeler further teaches the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that air is drawn into a radially inward portion of the turbine blade (the connection between blade and vane occurring at the radially inner ends in Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Ciofini to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Regarding Claim 15, Meier in view of Hermeler, and Ciofini teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet- inside cooling passage is formed through a radially inner end of a corresponding turbine blade of the plurality of turbine blades such that the air is drawn into a radially inward portion of the corresponding turbine blade (Fig 2). 
Regarding Claim 16, Meier in view of Hermeler, and Ciofini teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, and Ciofini as discussed so far, does not teach a pre-swirler disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade
However, Hermeler further teaches a pre-swirler (34) is disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (into 35; Figs 2, 4; 34 is axially aligned with the adjacent vane 14a and positioned upstream in the air flow from the turbine disk and the radially inward portion thereof just as in Applicant’s Fig 4). 

    PNG
    media_image5.png
    490
    656
    media_image5.png
    Greyscale

Note, Fig 4 is drawn with reference to the embodiment of Fig 3, however the concept of using preswirler(s) in the connection cooling passage between turbine vane and blade in Fig 4 is still applicable to the connection cooling passage between turbine vane and blade of Fig 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Ciofini  (Hermeler’s Fig 2) to include the pre-swirlers of Hermeler’s Fig 4 for the connection cooling passage(s), in order to accelerate the air in a targeted manner from the turbine vane so that it is low-loss, i.e., flows almost completely, without interference into the working medium, to an inlet opening in the turbine shaft and into the blade cooling channel (Hermeler, [0024]).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler and Ciofini, and in further view of Hill 10287905. 
Regarding Claim 5, Meier in view of Hermeler, and Ciofini, teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-outside cooling passage of the outlet cooling passage is configured to supply air to the first stage turbine vane (232, Fig 2) of the plurality of turbine vanes, and the outlet-inside cooling passage of the outlet cooling passage is configured to supply air to a first stage turbine blade of the plurality of turbine blades (242, Fig 2). 
Meier in view of Hermeler, and Ciofini, as discussed so far, also teaches the plurality of external cooling passages supply the air to at least one stage of the plurality of turbine blades, and also to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude first and second stages of the multiple turbine stages and exclude stages of the multiple turbine stages in which the at least one connection cooling passage is formed.
That is, as discussed above, Hermeler further teaches the plurality of external cooling passages (26a-b) supply air to at least one stage of the turbine blades (all the blades/vanes of stages 2-3; Fig 2). 

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Ciofini, to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Additionally, as discussed above, Ciofini teaches providing the air to the fourth stage turbine blade (15R; the air flows from 21 to 15S, through 15S, to space between 15S and downstream 15R, then out into the main gas path 12 to interact with 15R and thereby cool it) via the first external cooling passage (21) that does not pass through a central shaft (at least partially formed by 18A and 18B), and providing the air to the fourth stage turbine blades (the air flows from 21 to 15S, through 15S, to space between 15S and downstream 15R, then out into the main gas path 12 to interact with 15R and thereby cool it) branched from the same external cooling passage (21) as the air to fourth stage turbine vanes (15S). Ciofini further teaches an ejector for augmenting pressure to the fourth stage, when needed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the external cooling passage and ejector arrangement of Ciofini to the system of Meier in view of Hermeler in order to provide cooling fluid, and augmented pressure of the cooling fluid, to fourth stage turbine blades and vanes during certain operating conditions, during a fault of the installation, or during particular atmospheric conditions (Ciofini, Col.2 ll.54-62, Col.6 ll.1-11).
Meier in view of Hermeler and Ciofini as discussed so far, does not teach the outlet-inside cooling passage is configured to also supply the air to a second stage turbine blade of the plurality of turbine blades.
However, Hill teaches the substitutional equivalence of the outlet-inside passage feeding first stage turbine blade and an external cooling passage feeding both second stage turbine vanes and blades (Fig 5 of Hill, which is the same as the outlet-inside and external cooling passage configuration taught by Meier in view of Hermeler and Ciofini above) and an embodiment (Fig 6 of Hill) where an outlet-inside the air passage (flowing C1, C1A, and C1B) feeds both first stage turbine blades and second stage turbine blades (68, 72) and an external cooling passage (flowing C2) feeds the second stage turbine vane (70).

    PNG
    media_image6.png
    770
    662
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    783
    672
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Ciofini to feed the second stage turbine blades with the outlet-inside passage as taught by Hill, because Hill teaches this configuration as substitutionally equivalent for the configuration taught by Meier in view of Hermeler and Ciofini (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).
Regarding Claim 6, Meier in view of Hermeler, Ciofini, and Hill teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-inside cooling passage comprises: a first outlet-inside cooling passage (214; Fig 2) configured to supply the air to the first stage turbine blade (242 in Fig 2). 
Meier in view of Hermeler, Ciofini, and Hill as discussed so far, does not teach the at least one connection cooling passage is formed in the pair structure of a third turbine stage of the multiple turbine stages; and a second outlet-inside cooling passage configured to supply the air to the second stage turbine blade.
However, Hermeler further teaches the plurality of external cooling passages comprise: an external cooling passage (26a) configured to supply the air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and another external cooling passage (26b) configured to supply the air to a second stage turbine vane of the plurality of turbine vanes (Fig 2), and wherein the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of a third turbine stage of the multiple turbine stages (Fig 2 below).

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Ciofini, and Hill to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Meier in view of Hermeler, Ciofini, and Hill as discussed so far, does not teach a second outlet-inside cooling passage configured to supply air to the second stage turbine blade.
However, Hill further teaches the outlet-inside cooling passage (in Fig 6) comprising a first outlet-inside cooling passage (flowing C1, C1A) feeding the first stage turbine blade (68) and a second outlet-inside cooling passage (flowing C1B) feeding the second stage turbine blade (72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Ciofini, and Hill, to use the first and second outlet-inside passages as in Hill, in order to feed both the first and second stage turbine blades as now required by Meier in view of Hermeler, Ciofini, and Hill (see rejection of claim 5 above). That is, Hill’s Fig 6, was taught by Hill as substitutionally equivalent for the configuration of Hill’s Fig 5 with only a single outlet-inside the air passage (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi 8602724, Hermeler, and Ciofini. 
Regarding claim 18, Meier teaches a method of cooling a gas turbine (100, 200; Figs 1-2) including a casing (Figs 1-2 below), a compressor (130), a combustor (142), and a turbine (150) which are disposed in the casing (Figs 1-2), the method comprising: 

    PNG
    media_image8.png
    824
    854
    media_image8.png
    Greyscale

an outlet the air supply operation of extracting air from an outlet (at 134) of the compressor and supplying air to the turbine without having the air pass through the central shaft of the turbine (Fig 2), the outlet the air supply operation comprising:

    PNG
    media_image9.png
    741
    1038
    media_image9.png
    Greyscale

branching the air supplied by the outlet the air supply operation into first and second branches (216, 214) from a main branch (212) formed outside the combustor (Fig 2), 
the main branch having an inlet port (to 134) communicating with the outlet of the compressor to extract the air from the compressor (Fig 2), 
the first and second branches connected to each other at one end of the main branch (via 250, 210); 
extracting the air of the first branch from the outlet of the compressor to an outside of the casing and supplying the air to the first stage turbine vane of a plurality of turbine vanes (232, Col.5 ll.13-17; Fig 2), the first branch communicating with the outlet of the compressor via the main branch (Fig 2); and 
extracting the air of the second branch from the outlet of the compressor into an inside of the casing and supplying the air to a first stage turbine blade of a plurality of turbine blades of the turbine (242; Fig 2), the second branch communicating with the outlet of the compressor via the main branch of the inlet portion (Fig 2).
Meier does not teach a first the air control valve in the first branch; and an external the air supply operation of extracting air from axially different positions in the compressor to the outside of the casing and supplying air to the turbine without having the air pass through a central shaft of the turbine; wherein the supplying comprises supplying the air to at least one turbine vane of a plurality of turbine vanes other than the first stage turbine vane; wherein the air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine, wherein the external the air supply operation comprising simultaneously cooling at least a stage of the turbine that excludes the first stage (a stage in which the extracting the air of the second branch is formed) to flow the air supplied to the turbine vane to a lower portion of the turbine blade, wherein the external the air supply operation comprises supplying the air to at least a stage of the turbine that excludes the first stage (having the pair structure in which simultaneous cooling of the pair structure is performed), wherein the external the air supply operation comprises: supplying the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; supplying the air to a third stage turbine vane of the plurality of turbine vanes; and supplying the air to a second stage turbine vane of the plurality of turbine vanes. 
However, Takahashi teaches a gas turbine engine (GT in Figs 4A-B) with an outlet the air supply operation of extracting the air from an outlet of the compressor and supplying the air to the turbine without having the air pass through the central shaft of the turbine (Figs 4A-B), the outlet the air supply operation comprising: 
branching the air supplied by the outlet the air supply operation into first and second branches (line with 48B, and line 50) from a main branch (Fig 4A below) formed outside the combustor (Figs 4A-B), 

    PNG
    media_image10.png
    787
    1073
    media_image10.png
    Greyscale

the main branch having an inlet port communicating with the outlet of the compressor to extract the air from the compressor (Figs 4A-B), 
the first and second branches connected to each other at one end of the main branch(Fig 4A); 
extracting the air of the first branch to an outside of the casing and supplying the air to stationary blade ring(s) and vanes of the gas turbine engine (Figs 4A-5) via a first the air control valve (48B), the first branch communicating with the outlet of the compressor via the main branch (Figs 4A-B); and 
extracting the air of the second branch into an inside of the casing and supplying the air to a plurality of turbine blades of the turbine (rotor the air exiting 51), the second branch communicating with the outlet of the compressor via the branch of the inlet portion (Figs 4A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier to have a valve such as 48B of Takahashi in order to provide selective the air flow splits to the rotor and stationary vane/blade ring of the gas turbine engine depending on operating state of the engine (e.g., startup, load, etc.) (Takahashi, Col.8 ll.31-62).
Meier does not teach an external the air supply operation of extracting air from axially different positions in the compressor to the outside of the casing and supplying air to the turbine without having the air pass through a central shaft of the turbine; wherein the supplying comprises supplying the air to at least one turbine vane of a plurality of turbine vanes other than the first stage turbine vane; wherein the air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine, wherein the external the air supply operation comprising simultaneously cooling at least a stage of the turbine that excludes the first stage (a stage in which the extracting the air of the second branch is formed) to flow the air supplied to the turbine vane to a lower portion of the turbine blade, wherein the external the air supply operation comprises supplying the air to at least a stage of the turbine that excludes the first stage (having the pair structure in which simultaneous cooling of the pair structure is performed), wherein the external the air supply operation comprises: supplying the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; supplying the air to a third stage turbine vane of the plurality of turbine vanes; and supplying the air to a second stage turbine vane of the plurality of turbine vanes. 
However, Hermeler teaches a method of operating a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); a compressor (2); a combustor (4); a turbine (6); and
an external the air supply operation of extracting air from axially different positions in the compressor to the outside of the casing (via external cooling passages 26a, 26b; Fig 2) and supplying air to the turbine without having the air pass through a central shaft of the turbine (Fig 2; note the cooling passages 26a and 26b pass from the compressor to the turbine blades and stages via conduits outside of the casing that do not pass through the central shaft of the turbine; the claimed “plurality of external cooling passages” does NOT read on the separate and distinct cooling passages 24b and 24c, which do NOT supply air from the compressor to the turbine and are NOT considered to be part of, or including, the “plurality of external cooling passages” 26a-b; the claim only requires the “plurality of external cooling passage” 26a-b supplying air from the compressor to the turbine to not pass through the central shaft; the claim does NOT exclude other, unclaimed cooling passages from passing through the central shaft),

    PNG
    media_image11.png
    745
    1469
    media_image11.png
    Greyscale

wherein the supplying comprises supplying the air to at least one turbine vane of a plurality of turbine vanes other than a first stage turbine vane (26a and 26b supplying second and third stage vanes of the turbine), 
wherein the air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine (in each of turbine stages 2 and 3 of Fig 2, each stage comprising a blade and a vane forming a pair structure), wherein the external the air supply operation comprising simultaneously cooling at least a stage of the turbine that excludes the first stage (i.e. the second and/or third stages) and that is formed to flow the air supplied to the turbine vane to a lower portion of the turbine blade (via connection passages in Fig 2 below), 

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

wherein the external the air supply operation comprises supplying the air to at least a stage of the turbine that excludes the first stage (i.e., stage 2 and/or stage 3; Fig 2), 
wherein the external the air supply operation comprises: 
supplying the air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and 
supplying the air to a second stage turbine vane of the plurality of turbine vanes (Fig 2). 
Hermeler further teaches coolers 27b-c, which advantageously cool the air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi to include the external cooling passages of Hermeler, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-3) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]).
Meier in view of Takahashi and Hermeler still does not teach supplying the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades.
However, Ciofini teaches a plurality of external cooling passages (21, 23) that supply the air to the turbine from multiple axial positions in the compressor, where one of the external cooling passages (21) supplies the air to a fourth stage of the multiple turbine stages, more specifically a fourth stage vane (15S) of the plurality of turbine vanes and a fourth stage turbine blade (15R, the air flows from 21 to 15S, through 15S, to space between 15S and downstream 15R, then out into the main gas path 12 to interact with 15R and thereby cool it) of the plurality of turbine blades (Figs 1A, 2, 3). Ciofini further teaches an ejector for augmenting pressure to the fourth stage, when needed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the external cooling passage and ejector arrangement of Ciofini to the system of Meier in view of Hermeler in order to provide cooling fluid, and augmented pressure of the cooling fluid, to fourth stage turbine blades and vanes during certain operating conditions, during a fault of the installation, or during particular atmospheric conditions (Ciofini, Col.2 ll.54-62, Col.6 ll.1-11).

Claim(s) 1-4, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler, Laurello 7017349 and Takamura 20170234135. 
Regarding claim 1, Meier teaches a gas turbine (Figs 1-2; 100, 200) comprising: 
a casing (Figs 1-2 below); 

    PNG
    media_image1.png
    824
    854
    media_image1.png
    Greyscale

a compressor (130) housed in the casing and configured to draw and compress air (Figs 1-2); 
a combustor (142) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Figs 1-2); 

    PNG
    media_image2.png
    741
    1038
    media_image2.png
    Greyscale

a turbine (150) that includes multiple turbine stages and is configured to rotate a plurality of turbine blades (Figs 1-2; e.g. 242) using the combustion gas, 
an outlet cooling passage (including 212, 214, 216, 210, 250) configured to extract air from an outlet of the compressor (at 134) and to supply the air to the turbine without having the air pass through a central shaft of the turbine (Fig 2), 
the outlet cooling passage comprising: 
an inlet portion (212) including a branch formed outside the combustor (Fig 2), the branch having an inlet port (at 134) and first and second outlet ports (to 216, 214) respectively communicating with the inlet port (via 250, 210), the inlet port of the branch of the inlet portion communicating with the outlet of the compressor to extract the air from the compressor (Fig 2), the first and second outlet ports connected to each other at one end of the branch (via 210, 250 to 212); 
an outlet-outside cooling passage (216) connected to the first outlet port of the inlet portion and configured to extract the air from the outlet of the compressor to an outside of the casing (Fig 2) and to directly supply the air to a first stage turbine vane (232) of the plurality of turbine vanes (Fig 2), the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2); and 
an outlet-inside cooling passage (214) connected to the second outlet port of the inlet portion and configured to extract the air from the outlet of the compressor into an inside of the casing and to supply the air to a first stage turbine blade (242) of the plurality of turbine blades (Fig 2), the outlet-inside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2).
Meier further teaches the features of system 200 are applicable to industrial gas turbine engine applications (Col.9 ll.36-40).
Meier does not teach a plurality of external cooling passages respectively configured to extract air from axially different positions in the compressor to the outside of the casing and to supply the air to the turbine without having the air pass through the central shaft of the turbine, the plurality of external cooling passages supplying the air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane; and at least one connection cooling passage configured to connect corresponding cooling passages of one turbine vane of the plurality of turbine vanes and one turbine blade of the plurality of turbine blades, which form a pair structure of one stage of the multiple turbine stages, the at least one connection cooling passage formed in at least a stage of the multiple turbine stages that excludes the first stage (the stage in which the outlet-inside cooling passage of the outlet cooling passage is formed) to flow the air supplied to the turbine vane to a lower portion of the turbine blade, wherein the plurality of external cooling passages supply the air to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed, wherein the plurality of external cooling passages comprise: a first external cooling passage configured to supply the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; a second external cooling passage configured to supply the air to a third stage turbine vane of the plurality of turbine vanes; and a third external cooling passage configured to supply the air to a second stage turbine vane of the plurality of turbine vanes.
However, Hermeler teaches a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); 
a compressor (2) housed in the casing and configured to draw and compress air (Fig 1); 
a combustor (4) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Fig 1); 
a turbine (6) that includes multiple turbine stages (Fig 1, each with a pair of one blade and one adjacent vane) configured to rotate a plurality of turbine blades (Fig 1; all the turbine blades of the GT; see 112b) using the combustion gas (Fig 1), one stage (at least one of stages 2-3) of the multiple turbine stages including a pair structure having one turbine vane of the plurality of turbine vanes and one turbine blade of the plurality of turbine blades (Fig 1; each of stages 2-3 comprising at least one vane and one blade connected by a connection cooling passage as further discussed below); and

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

a plurality of external cooling passages (26a, 26b; Fig 2) respectively configured to extract air from axially different positions in the compressor and to supply the air to the turbine without having the air pass through a central shaft of the turbine (Fig 2; note the cooling passages 26a and 26b pass from axially different positions in the compressor to the turbine stages 2-3 via conduits outside of the casing that do not pass through the central shaft of the turbine; the claimed “plurality of external cooling passages” does NOT read on the separate and distinct cooling passages 24b and 24c, which do NOT supply air from the compressor to the turbine and are NOT considered to be part of, or including, the “plurality of external cooling passages” 26a-b that supply air from the compressor to the turbine; the claim only requires the “plurality of external cooling passage” 26a-b supplying air from the compressor to the turbine to NOT pass through the central shaft; the claim does NOT exclude other, unclaimed cooling passages from passing through the central shaft), the plurality of external cooling passages supplying the air to at least one turbine vane of the plurality of turbine vanes other than a first stage turbine vane (26a and 26b supply the air extracted from different positions in the compressor to second and third stage turbine vanes in Fig 2); 
at least one connection cooling passage (Fig 2 above) configured to connect corresponding cooling passages of the one turbine blade of the pair structure and the one turbine vane of the pair structure (Fig 2 above), the at least one connection cooling passage being formed in at least a stage of the multiple turbine stages that excludes the first stage (of the group of multiple turbine stages that excludes the first stage, i.e. stages 2-4, the connection cooling passage(s) of Hermeler are formed in at least stages 2-3), to flow the air supplied to the turbine vane to a lower portion of the turbine blade (Fig 2 above; only the second and third receive air from the plurality of external cooling passages 26a, 26b as discussed above), 
wherein the plurality of external cooling passages comprise: 
an external cooling passage configured to supply the air to a third stage turbine vane of the plurality of turbine vanes (Fig 2; 26a), and 
another external cooling passage configured to supply the air to a second stage turbine vane of the plurality of turbine vanes (Fig 2; 26b). 
Hermeler further teaches coolers 27b-c, which advantageously cool the air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier to include the external cooling passages and connection cooling passage(s) of Hermeler, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-3) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]). 
Meier in view of Hermeler still does not teach the plurality of external cooling passages supply the air to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed (i.e., the fourth stage); and an extra external cooling passage configured to supply the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades.
However, Laurello teaches bleed air being supplied to the fourth stage turbine blade (14b) of a gas turbine engine (Title) via an external cooling passage (31, including TOBI 32) without passing through a central shaft of the gas turbine engine (in this case, Fig 1 below shows the cooling passage(s) passing through a turbine rotor disc radially outward of the central shaft; just as Applicant’s Figures depict the first external cooling passage passing through Applicant’s turbine disc radially outward of Applicant’s central shaft). 

    PNG
    media_image12.png
    776
    1118
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Laurello’s cooling supply arrangement to the fourth stage turbine blade of Meier in view of Hermeler, in order to decrease bleeding from the compressor and improve thermal efficiency (Laurello, Col.3 ll.36-38).
Meier in view of Hermeler and Laurello still does not teach the external cooling passage configured to supply the air to a fourth stage turbine blade of the plurality of turbine blades also supplying a fourth stage turbine vane of the plurality of turbine vanes.
However, Takamura teaches an external cooling passage from low pressure extraction port (17) to supply both fourth stage turbine blades and fourth stage turbine vanes (via 93,94 to vanes 34d; and via 95, 96, 97 to blades 33d) in Figs 8, 10 and 11. 

    PNG
    media_image13.png
    594
    798
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Laurello to include the fourth stage cooling vane arrangement of Takamura, in order to achieve a simple method of cooling the last turbine stage blades and vanes together, while “suppress[ing] the driving force of the compressor 10 an thus suppress a reduction in the efficiency of the gas turbine” (Takamura, [0116, 118]). That is, because a lower pressure extraction of the air is facilitated for both fourth stage turbine blades and vanes, the amount of energy lost from bleeding compressor air is reduced as compared to bleeding from a higher pressure location in the compressor.
Regarding claim 2, Meier in view of Hermeler, Laurello, and Takamura teaches the invention as claimed and as discussed above.  Meier further teaches each stage of turbine vanes of the plurality of turbine vanes are fixed to the casing and arranged alternately with each stage of turbine blades of the plurality of turbine blades (Figs 1-2).
Regarding claim 3, Meier in view of Hermeler, Laurello, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet cooling passage supplies the air to the first stage turbine vane (232, Fig 2) of the plurality of turbine vanes and also to the first stage turbine blade (242 in Fig 2) of the plurality of turbine blades.
Meier in view of Hermeler, Laurello, and Takamura as discussed so far, also teaches the plurality of external cooling passages supply the air to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude a first stage of the multiple turbine stages and stages of the multiple turbine stages in which the at least one connection cooling passage is formed (i.e., the fourth stage turbine blades as in Takamura’s Figs 8 and 10-11 and Laurello’s Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, as discussed above, the gas turbine engine of Meier in view of Hermeler, Laurello, and Takamura to include the fourth stage cooling arrangement of Takamura’s Figs 8 and 10-11 and Laurello’s Fig 1, in order to decrease bleeding from the compressor and improve thermal efficiency (Laurello, Col.3 ll.36-38); and because supplying the last stage turbine blades and vanes with the air together from the same external cooling passage at a lower pressure than the other external cooling passage(s) facilitated “suppress[ing] the driving force of the compressor 10 and thus suppress a reduction in the efficiency of the gas turbine engine” (Takamura, [0116]). 
Regarding Claim 4, Meier in view of Hermeler, Laurello, and Takamura teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Hermeler, Laurello, and Takamura as discussed so far, does not teach the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of second and third turbine stages of the multiple turbine stages.
However, Hermeler further teaches the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of second and third turbine stages of the multiple turbine stages (Fig 2 below).

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, and Takamura to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Regarding Claim 8, Meier in view of Hermeler, Laurello, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, Laurello, and Takamura as discussed so far, also teaches a cooling unit configured to cool the air flowing through at least one passage of the plurality of external cooling passages, as discussed above.
That is, Hermeler further teaches a cooling unit (27b-c) configured to cool the air flowing through at least one passage of the plurality of external cooling passages (26a-b), as discussed in the rejection of claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, and Takamura to include the cooling unit of Hermeler, in order to enhance cooling of the downstream turbine stages (Hermeler [0011]).
Regarding Claim 14, Meier in view of Hermeler, Laurello, and Takamura teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Hermeler, Laurello, and Takamura as discussed so far, does not teach the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that the air is drawn into a radially inward portion of the turbine blade.
However, Hermeler further teaches the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that air is drawn into a radially inward portion of the turbine blade (the connection between blade and vane occurring at the radially inner ends in Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, and Takamura to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Regarding Claim 15, Meier in view of Hermeler, Laurello, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet- inside cooling passage is formed through a radially inner end of a corresponding turbine blade of the plurality of turbine blades such that the air is drawn into a radially inward portion of the corresponding turbine blade (Fig 2). 
Regarding Claim 16, Meier in view of Hermeler, Laurello, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, Laurello, and Takamura as discussed so far, does not teach a pre-swirler disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade
However, Hermeler further teaches a pre-swirler (34) is disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (into 35; Figs 2, 4; 34 is axially aligned with the adjacent vane 14a and positioned upstream in the air flow from the turbine disk and the radially inward portion thereof just as in Applicant’s Fig 4). 

    PNG
    media_image5.png
    490
    656
    media_image5.png
    Greyscale

Note, Fig 4 is drawn with reference to the embodiment of Fig 3, however the concept of using preswirler(s) in the connection cooling passage between turbine vane and blade in Fig 4 is still applicable to the connection cooling passage between turbine vane and blade of Fig 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, and Takamura (Hermeler’s Fig 2) to include the pre-swirlers of Hermeler’s Fig 4 for the connection cooling passage(s), in order to accelerate the air in a targeted manner from the turbine vane so that it is low-loss, i.e., flows almost completely, without interference into the working medium, to an inlet opening in the turbine shaft and into the blade cooling channel (Hermeler, [0024]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler, Laurello, and Takamura, and in further view of Hill 10287905. 
Regarding Claim 5, Meier in view of Hermeler, Laurello, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-outside cooling passage of the outlet cooling passage is configured to supply air to the first stage turbine vane (232, Fig 2) of the plurality of turbine vanes, and the outlet-inside cooling passage of the outlet cooling passage is configured to supply air to a first stage turbine blade of the plurality of turbine blades (242, Fig 2). 
Meier in view of Hermeler, Laurello, and Takamura as discussed so far, also teaches the plurality of external cooling passages supply the air to at least one stage of the plurality of turbine blades, and also to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude first and second stages of the multiple turbine stages and exclude stages of the multiple turbine stages in which the at least one connection cooling passage is formed.
That is, as discussed above, Hermeler further teaches the plurality of external cooling passages (26a-b) supply air to at least one stage of the turbine blades (all the blades/vanes of stages 2-3; Fig 2). 

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, and Takamura to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Further as discussed above, Laurello teaches bleed air being supplied to the fourth stage turbine blade (14b) of a gas turbine engine (Title) via an external cooling passage (31, including TOBI 32) without passing through a central shaft of the gas turbine engine (in this case, Fig 1 below shows the cooling passage(s) passing through a turbine rotor disc radially outward of the central shaft; just as Applicant’s Figures depict the first external cooling passage passing through Applicant’s turbine disc radially outward of Applicant’s central shaft). 

    PNG
    media_image12.png
    776
    1118
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Laurello’s cooling supply arrangement to the fourth stage turbine blade of Meier in view of Hermeler, in order to decrease bleeding from the compressor and improve thermal efficiency (Laurello, Col.3 ll.36-38).
Additionally, as discussed above, Takamura teaches an external cooling passage from low pressure extraction port (17) to supply both fourth stage turbine blades and fourth stage turbine vanes (via 93,94 to vanes 34d; and via 95, 96, 97 to blades 33d) in Figs 8, 10 and 11. 

    PNG
    media_image13.png
    594
    798
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler to include the fourth stage cooling vane arrangement of Takamura, in order to achieve a simple method of cooling the last turbine stage blades and vanes together, while “suppress[ing] the driving force of the compressor 10 an thus suppress a reduction in the efficiency of the gas turbine” (Takamura, [0116, 118]). That is, because a lower pressure extraction of the air is facilitated for both fourth stage turbine blades and vanes, the amount of energy lost from bleeding compressor air is reduced as compared to bleeding from a higher pressure location in the compressor.
Meier in view of Hermeler, Laurello, and Takamura as discussed so far, does not teach the outlet-inside cooling passage is configured to also supply the air to a second stage turbine blade of the plurality of turbine blades.
However, Hill teaches the substitutional equivalence of the outlet-inside passage feeding first stage turbine blade and an external cooling passage feeding both second stage turbine vanes and blades (Fig 5 of Hill, which is the same as the outlet-inside and external cooling passage configuration taught by Meier in view of Hermeler, Laurello, and Takamura above) and an embodiment (Fig 6 of Hill) where an outlet-inside the air passage (flowing C1, C1A, and C1B) feeds both first stage turbine blades and second stage turbine blades (68, 72) and an external cooling passage (flowing C2) feeds the second stage turbine vane (70).

    PNG
    media_image6.png
    770
    662
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    783
    672
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, and Takamura to feed the second stage turbine blades with the outlet-inside passage as taught by Hill, because Hill teaches this configuration as substitutionally equivalent for the configuration taught by Meier in view of Hermeler, Laurello, and Takamura (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).
Regarding Claim 6, Meier in view of Hermeler, Laurello, Takamura, and Hill teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-inside cooling passage comprises: a first outlet-inside cooling passage (214; Fig 2) configured to supply the air to the first stage turbine blade (242 in Fig 2). 
Meier in view of Hermeler, Laurello, Takamura, and Hill as discussed so far, does not teach the at least one connection cooling passage is formed in the pair structure of a third turbine stage of the multiple turbine stages; and a second outlet-inside cooling passage configured to supply the air to the second stage turbine blade.
However, Hermeler further teaches the plurality of external cooling passages comprise: an external cooling passage (26a) configured to supply the air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and another external cooling passage (26b) configured to supply the air to a second stage turbine vane of the plurality of turbine vanes (Fig 2), and wherein the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of a third turbine stage of the multiple turbine stages (Fig 2 below).

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, Takamura, and Hill to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Meier in view of Hermeler, Laurello, Takamura, and Hill as discussed so far, does not teach a second outlet-inside cooling passage configured to supply air to the second stage turbine blade.
However, Hill further teaches the outlet-inside cooling passage (in Fig 6) comprising a first outlet-inside cooling passage (flowing C1, C1A) feeding the first stage turbine blade (68) and a second outlet-inside cooling passage (flowing C1B) feeding the second stage turbine blade (72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Laurello, Takamura, and Hill to use the first and second outlet-inside passages as in Hill, in order to feed both the first and second stage turbine blades as now required by Meier in view of Hermeler, Laurello, Takamura, and Hill (see rejection of claim 5 above). That is, Hill’s Fig 6, was taught by Hill as substitutionally equivalent for the configuration of Hill’s Fig 5 with only a single outlet-inside the air passage (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi, Hermeler, Laurello, and Takamura. 
Regarding claim 18, Meier teaches a method of cooling a gas turbine (100, 200; Figs 1-2) including a casing (Figs 1-2 below), a compressor (130), a combustor (142), and a turbine (150) which are disposed in the casing (Figs 1-2), the method comprising: 

    PNG
    media_image8.png
    824
    854
    media_image8.png
    Greyscale

an outlet the air supply operation of extracting air from an outlet (at 134) of the compressor and supplying air to the turbine without having the air pass through the central shaft of the turbine (Fig 2), the outlet the air supply operation comprising:

    PNG
    media_image9.png
    741
    1038
    media_image9.png
    Greyscale

branching the air supplied by the outlet the air supply operation into first and second branches (216, 214) from a main branch (212) formed outside the combustor (Fig 2), 
the main branch having an inlet port (to 134) communicating with the outlet of the compressor to extract the air from the compressor (Fig 2), 
the first and second branches connected to each other at one end of the main branch (via 250, 210); 
extracting the air of the first branch from the outlet of the compressor to an outside of the casing and supplying the air to the first stage turbine vane of a plurality of turbine vanes (232, Col.5 ll.13-17; Fig 2), the first branch communicating with the outlet of the compressor via the main branch (Fig 2); and 
extracting the air of the second branch from the outlet of the compressor into an inside of the casing and supplying the air to a first stage turbine blade of a plurality of turbine blades of the turbine (242; Fig 2), the second branch communicating with the outlet of the compressor via the main branch of the inlet portion (Fig 2).
Meier does not teach a first the air control valve in the first branch; and an external the air supply operation of extracting air from axially different positions in the compressor to the outside of the casing and supplying air to the turbine without having the air pass through a central shaft of the turbine; wherein the supplying comprises supplying the air to at least one turbine vane of a plurality of turbine vanes other than the first stage turbine vane; wherein the air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine, wherein the external the air supply operation comprising simultaneously cooling at least a stage of the turbine that excludes the first stage (a stage in which the extracting the air of the second branch is formed) to flow the air supplied to the turbine vane to a lower portion of the turbine blade, wherein the external the air supply operation comprises supplying the air to at least a stage of the turbine that excludes the first stage (having the pair structure in which simultaneous cooling of the pair structure is performed), wherein the external the air supply operation comprises: supplying the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; supplying the air to a third stage turbine vane of the plurality of turbine vanes; and supplying the air to a second stage turbine vane of the plurality of turbine vanes. 
However, Takahashi teaches a gas turbine engine (GT in Figs 4A-B) with an outlet the air supply operation of extracting the air from an outlet of the compressor and supplying the air to the turbine without having the air pass through the central shaft of the turbine (Figs 4A-B), the outlet the air supply operation comprising: 
branching the air supplied by the outlet the air supply operation into first and second branches (line with 48B, and line 50) from a main branch (Fig 4A below) formed outside the combustor (Figs 4A-B), 

    PNG
    media_image10.png
    787
    1073
    media_image10.png
    Greyscale

the main branch having an inlet port communicating with the outlet of the compressor to extract the air from the compressor (Figs 4A-B), 
the first and second branches connected to each other at one end of the main branch(Fig 4A); 
extracting the air of the first branch to an outside of the casing and supplying the air to stationary blade ring(s) and vanes of the gas turbine engine (Figs 4A-5) via a first the air control valve (48B), the first branch communicating with the outlet of the compressor via the main branch (Figs 4A-B); and 
extracting the air of the second branch into an inside of the casing and supplying the air to a plurality of turbine blades of the turbine (rotor the air exiting 51), the second branch communicating with the outlet of the compressor via the branch of the inlet portion (Figs 4A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier to have a valve such as 48B of Takahashi in order to provide selective the air flow splits to the rotor and stationary vane/blade ring of the gas turbine engine depending on operating state of the engine (e.g., startup, load, etc.) (Takahashi, Col.8 ll.31-62).
Meier does not teach an external the air supply operation of extracting air from axially different positions in the compressor to the outside of the casing and supplying air to the turbine without having the air pass through a central shaft of the turbine; wherein the supplying comprises supplying the air to at least one turbine vane of a plurality of turbine vanes other than the first stage turbine vane; wherein the air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine, wherein the external the air supply operation comprising simultaneously cooling at least a stage of the turbine that excludes the first stage (a stage in which the extracting the air of the second branch is formed) to flow the air supplied to the turbine vane to a lower portion of the turbine blade, wherein the external the air supply operation comprises supplying the air to at least a stage of the turbine that excludes the first stage (having the pair structure in which simultaneous cooling of the pair structure is performed), wherein the external the air supply operation comprises: supplying the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades; supplying the air to a third stage turbine vane of the plurality of turbine vanes; and supplying the air to a second stage turbine vane of the plurality of turbine vanes. 
However, Hermeler teaches a method of operating a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); a compressor (2); a combustor (4); a turbine (6); and
an external the air supply operation of extracting air from axially different positions in the compressor to the outside of the casing (via external cooling passages 26a, 26b; Fig 2) and supplying air to the turbine without having the air pass through a central shaft of the turbine (Fig 2; note the cooling passages 26a and 26b pass from the compressor to the turbine blades and stages via conduits outside of the casing that do not pass through the central shaft of the turbine; the claimed “plurality of external cooling passages” does not read on the separate and distinct cooling passages 24b and 24c, which do NOT supply air from the compressor to the turbine and are NOT considered to be part of, or including, the “plurality of external cooling passages” 26a-b; the claim only requires the “plurality of external cooling passage” 26a-b supplying air from the compressor to the turbine to NOT pass through the central shaft; the claim does NOT exclude other, unclaimed cooling passages from passing through the central shaft),

    PNG
    media_image11.png
    745
    1469
    media_image11.png
    Greyscale

wherein the supplying comprises supplying the air to at least one turbine vane of a plurality of turbine vanes other than a first stage turbine vane (26a and 26b supplying second and third stage vanes of the turbine), 
wherein the air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine (in each of turbine stages 2 and 3 of Fig 2, each stage comprising a blade and a vane forming a pair structure), wherein the external the air supply operation comprising simultaneously cooling at least a stage of the turbine that excludes the first stage (i.e. the second and/or third stages) and that is formed to flow the air supplied to the turbine vane to a lower portion of the turbine blade (via connection passages in Fig 2 below), 

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

wherein the external the air supply operation comprises supplying the air to at least a stage of the turbine that excludes the first stage (i.e., stage 2 and/or stage 3; Fig 2), 
wherein the external the air supply operation comprises: 
supplying the air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and 
supplying the air to a second stage turbine vane of the plurality of turbine vanes (Fig 2). 
Hermeler further teaches coolers 27b-c, which advantageously cool the air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi to include the external cooling passages of Hermeler, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-3) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]).
Meier in view of Takahashi and Hermeler still does not teach supplying the air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades.


However, Laurello teaches bleed air being supplied to the fourth stage turbine blade (14b) of a gas turbine engine (Title) via an external cooling passage (31, including TOBI 32) without passing through a central shaft of the gas turbine engine (in this case, Fig 1 below shows the cooling passage(s) passing through a turbine rotor disc radially outward of the central shaft; just as Applicant’s Figures depict the first external cooling passage passing through Applicant’s turbine disc radially outward of Applicant’s central shaft). 

    PNG
    media_image12.png
    776
    1118
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Laurello’s cooling supply arrangement to the fourth stage turbine blade of Meier in view of Takahashi and Hermeler, in order to decrease bleeding from the compressor and improve thermal efficiency (Laurello, Col.3 ll.36-38).
Meier in view of Hermeler and Laurello still does not teach the external cooling passage configured for supplying the air to a fourth stage turbine vane of the plurality of turbine vanes.
However, Takamura teaches an external cooling passage from low pressure extraction port (17) to supply both fourth stage turbine blades and fourth stage turbine vanes (via 93,94 to vanes 34d; and via 95, 96, 97 to blades 33d) in Figs 8, 10 and 11. 

    PNG
    media_image13.png
    594
    798
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi, Hermeler, and Laurello to include the fourth stage cooling vane arrangement of Takamura, in order to achieve a simple method of cooling the last turbine stage blades and vanes together, while “suppress[ing] the driving force of the compressor 10 an thus suppress a reduction in the efficiency of the gas turbine” (Takamura, [0116, 118]). That is, because a lower pressure extraction of the air is facilitated for both fourth stage turbine blades and vanes, the amount of energy lost from bleeding compressor air is reduced as compared to bleeding from a higher pressure location in the compressor.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Meier in view of Ciofini, and Meier in view of Hermeler, Laurello and Takamura; in further view of Chen 6487863. 
Regarding Claim 7, both Meier in view of Ciofini, and Meier in view of Hermeler, Laurello and Takamura teach all the limitations of the claimed invention as discussed above. 
Both Meier in view of Ciofini, and Meier in view of Hermeler, Laurello and Takamura as discussed so far, do not teach that as a number of a turbine stage to which the air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the air increases.
However, Hermeler further teaches as a number of a turbine stage to which the air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the air increases (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of both Meier in view of Ciofini, and Meier in view of Hermeler, Laurello and Takamura, to include the external cooling passage arrangement of Hermeler, in order to “assure that the working gas does not backflow through the cooling system, the pressure of the compressed air has to be greater than that of the working gas at the point at which the air is introduced into the working gas flow path” (Chen 6487863, Col.2 ll.24-47).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Meier in view of Hermeler, and Ciofini, and Meier in view of Hermeler, Laurello and Takamura; in further view of Foust 8495883. 
Regarding Claim 9, both Meier in view of Hermeler, and Ciofini, and Meier in view of Hermeler, Laurello and Takamura teach all the limitations of the claimed invention as discussed above. 
Both Meier in view of Hermeler, and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, do not teach the cooling unit cools the air flowing through the respective passages to different temperatures.
However, the air temperatures in the respective passages are desired results of operating the system and specifically, a recitation of how the cooling unit function(s) within the gas turbine system. 
In this case, Foust teaches an air system for a gas turbine engine (10) including the air passages (46, 46b-d) having a cooling unit (comprised of coolers or heat exchanger 52, 60b-d) where “suitable valving (not shown) to control flow of the bleed air through the heat exchangers 60b, 60c, 60d, which may be used to control the air flow through the heat exchangers 60b, 60c, 60d, and may provide control of bleed air temperature to the individual stages 28b, 28c, 28d…[the] flow and temperature control [being] implemented, for example, through the controller 50” (Foust, Col.4 ll.38-53). 

    PNG
    media_image14.png
    592
    1113
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    449
    800
    media_image15.png
    Greyscale

Thus, Foust teaches the cooler(s) is/are operable (in combination with valving) to achieve specific temperature regulation in the individual the air passages, which includes regulating each the air passage to different temperatures. Note, MPEP2114(II) provides apparatus claims (i.e. Claim 9) cover what a device is, not what a device does; thus a claim containing a recitation with respect to the manner in which a claimed apparatus (i.e. gas turbine engine with coolers on cooling passages) is intended to be employed (i.e., to achieve different temperatures in the cooling passages) does not differentiate the claimed apparatus from a prior art apparatus (both Meier in view of Hermeler, and Ciofini, and Meier in view of Hermeler, Laurello and Takamura) if the prior art apparatus teaches all the structural limitations of the claim (both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura teaching all the limitations of the claimed invention as discussed above including a gas turbine with coolers forming a cooling unit on cooling passages and Foust teaching suitable valving to control flow and temperature in the individual cooling passages to the individual turbine stages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura to use the suitable valving of Foust for the air passages, in order to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).
Regarding Claim 12, both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura teach all the limitations of the claimed invention as discussed above (including coolers 27b-c on external cooling passages 26a-b in Hermeler’s Fig 2 of both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura; see rejection of claim 1 above). 
Both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, do not teach at least one the air control valve provided on an inlet or path of each of the plurality of external cooling passages
However, Foust teaches an air system for a gas turbine engine (10) including the air passages (46, 46b-d) having coolers (or heat exchanger 52, 60b-d) where “suitable valving (not shown) to control flow of the bleed air through the heat exchangers 60b, 60c, 60d, which may be used to control the air flow through the heat exchangers 60b, 60c, 60d, and may provide control of bleed air temperature to the individual stages 28b, 28c, 28d…[the] flow and temperature control [being] implemented, for example, through the controller 50” (Foust, Col.4 ll.38-53). 

    PNG
    media_image14.png
    592
    1113
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    449
    800
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura to use the suitable valving of Foust for the air passages, in order to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura; in further view of Reichert 6427448.
Regarding Claim 17, both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, teach all the limitations of the claimed invention as discussed above. 
Both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, do not teach a sealing member disposed in the connection cooling passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (note, Applicant’s seal is upstream of the turbine blade and the radially inward portion thereof with respect to both the main working fluid flow and the air flow; Fig 4).  
However, Reichert teaches a gas turbine (2) with a plurality of cooling passages (22, 32; Col.4 ll.33-37, 57-63; Figs 1-2) configured to extract air from different positions of the compressor (6; Col.4 ll.33-37) and supply the air to the turbine (4) without having the air pass through a central shaft of the turbine (Figs 1-2); at least one connection cooling passage (from 42 through 24 and 46) configured to connect corresponding cooling passages of a pair structure (Fig 2) having one turbine blade (30) and one turbine vane (26), which are disposed in at least one identical stage (Fig 2); and a sealing member (Col.5 ll.5-10) disposed in the connection cooling passage at a position at which air is drawn into the radially inward portion of the corresponding turbine blade (“[t]he swirl nozzle 44A is formed by two seals which are fastened to the shaft 20…[to] close the gap between the guide vane 26 and the shaft 20”, Col.5 ll.5-10; disposed upstream of the turbine blade and the radially inward portion thereof with respect to both the main working fluid flow and the air flow).

    PNG
    media_image16.png
    629
    550
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    845
    557
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, to use the seals of Reichert for the connection cooling passages, in order to close gaps between the stationary and rotational components, thereby preventing leakage and further minimizing the extent of the air required to perform he required cooling task, thus improving gas turbine efficiency (all of which desirable as taught by Reichert, Col.4 l.65 - Col.5 l.4, Col.5 ll.40-44, Col.6 ll.4-16). 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura; in further view of Takahashi 8602724 and Suciu 20150354465. 
Regarding claim 22, both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura teach all the limitations of the claimed invention as discussed above. 
Both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, do not teach the outlet-outside cooling passage including a first the air control valve disposed downstream from the branch of the inlet portion, and wherein the outlet-inside cooling passage includes a series connection of a cooler and a second the air control valve connected to an input of the cooler, the series connection disposed downstream from the branch of the inlet portion.
However, Takahashi teaches a gas turbine engine (GT in Figs 4A-B) with an outlet cooling passage extracting air from an outlet of the compressor and supplying the air to the turbine without having the air pass through the central shaft of the turbine (Figs 4A-B), the outlet cooling passage comprising: 

    PNG
    media_image18.png
    787
    1073
    media_image18.png
    Greyscale

an inlet portion including a branch formed outside the combustor (Figs 4A-B above and below), the branch having an inlet port (Figs 4A-B above and below) and first and second outlet ports (to 50 and line including 48B) respectively communicating with the inlet port (Figs 4A-B), the inlet port of the branch of the inlet portion communicating with the outlet of the compressor to extract the air from the compressor (Figs 4A-B), the first and second outlet ports connected to each other at one end (Figs 4A-B); 

    PNG
    media_image19.png
    785
    1065
    media_image19.png
    Greyscale

an outlet-outside cooling passage (including 48B and 49B) connected to the first outlet port of the inlet portion and configured to extract air from the outlet of the compressor to an outside of the casing and to directly supply the air to a plurality of stationary blade rings and turbine vanes of the turbine (Figs 4A-B), the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Figs4A-B); and 
an outlet-inside cooling passage (50) connected to the second outlet port of the inlet portion and configured to extract air from the outlet of the compressor into an inside of the casing and to supply the air to a plurality of turbine blades (rotor the air exiting 51), the outlet-inside cooling communicating with the outlet of the compressor via the branch of the inlet portion (Figs 4A-B), the outlet-inside the air passage being downstream of the branch of the inlet portion (Figs 4A-B); 
a first air control valve (48B) in the outlet-outside the air passage downstream from the branch of the inlet portion and a cooler (51) in the outlet-inside the air passage downstream from the branch of the inlet portion (Figs 4A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, to have a valve such as 48B and cooler such as 51 of Takahashi in order to provide selective the air flow splits to the rotor and stationary vane/blade ring of the gas turbine engine depending on operating state of the engine (e.g., startup, load, etc.) (Takahashi, Col.8 ll.31-62) and to provide temperature adjustment to the air (Takahashi, Col.8 ll.49-53).
Both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura do not teach a second the air control valve connected to an input of the cooler in a series connection in the outlet-inside the air passage.
However, Suciu teaches an air passage (154, 156) with a cooler (140) and a valve (162) connected to an input of the cooler in a series connection so as to provide the option of bypassing at least a portion of the flow past the cooler to achieve desired temperature regulation of the air ([0046]). 

    PNG
    media_image20.png
    671
    852
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet-inside the air passage and cooler of both Meier in view of Hermeler and Ciofini, and Meier in view of Hermeler, Laurello and Takamura, to have the second the air valve and bypass line of Suciu, in order to provide precise temperature regulation of the air flow (Suciu, [0046]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Meier in view of Takahashi, Hermeler and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura; in further view of Ouchi JP2012102648. 
Regarding claim 20, both Meier in view of Takahashi, Hermeler and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura teach all the limitations of the claimed invention as discussed above. 
Both Meier in view of Takahashi, Hermeler and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura do not teach the external the air supply operation comprises a flow rate control operation for controlling a flow rate of the air using at least one the air control valve provided on an inlet or path of each of the plurality of external cooling passages for extracting the air from the axially different positions in the compressor to the outside of the casing and supplying the air to the turbine.  
However, Ouchi teaches an air system for a gas turbine engine (Figs 1 and 7-10) where a valve (6a, 6b, 6c) is placed on every cooling passage line (5a, 5b, 5c) such that an external the air supply operation comprises a flow rate control operation for controlling a flow rate of the air using at least one of the air control valves (6a, 6b, 6c) provided on a path of each of the plurality of external cooling passages (5a, 5b, 5c) for extracting air from the axially different positions in the compressor (1) to the outside of the casing and supplying the air to the turbine (4); thereby precisely adjusting the flow rate of the air to each section of the turbine (i.e., via control device 7; p.2 ll.72-end).

    PNG
    media_image21.png
    580
    816
    media_image21.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of both Meier in view of Takahashi, Hermeler, and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura, to include the air control valve(s) as in Ouchi in the external cooling passage(s), in order to provide precise control over the air flow to the turbine stages (Ouchi, p.2 ll.72-end). 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Meier in view of Takahashi, Hermeler, and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura; in further view of Suciu. 
	Regarding claim 21, both Meier in view of Takahashi, Hermeler, and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura teach all the limitations of the claimed invention as discussed above (including the first branch includes a first the air control valve disposed downstream from the main branch; see rejection of claim 18 above).
	Both Meier in view of Takahashi, Hermeler, and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura as discussed so far, do not teach the second branch includes a series connection of a cooler and a second the air control valve connected to an input of the cooler, the series connection disposed downstream from the main branch.
	However, Takahashi further teaches the second branch being downstream from the main branch (Figs 4A-B) and a cooler (51) in the second branch (Figs 4A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both Meier in view of Takahashi, Hermeler, and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura, to have a cooler such as 51 of Takahashi in order to provide temperature adjustment to the air (Takahashi, Col.8 ll.49-53).
Both Meier in view of Takahashi, Hermeler, and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura  do not teach a second the air control valve connected to an input of the cooler in a series connection in the outlet-inside the air passage.
However, Suciu teaches an air passage (154, 156) with a cooler (140) and a valve (162) connected to an input of the cooler in a series connection so as to provide the option of bypassing at least a portion of the flow past the cooler to achieve desired temperature regulation of the air ([0046]). 

    PNG
    media_image20.png
    671
    852
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet-inside the air passage and cooler of both Meier in view of Takahashi, Hermeler, and Ciofini, and Meier in view of Takahashi, Hermeler, Laurello and Takamura, to have the second the air valve and bypass line of Suciu, in order to provide precise temperature regulation of the air flow (Suciu, [0046]).

Response to Arguments
The Remarks filed 24 May 2022 were carefully considered as could be best understood and were addressed in the rejections above at the relevant locations, but they are not persuasive and/or are rendered moot because they do not apply to the new combination of references applied in the discussion above. 
In summary, 
Applicant asserts that the individual prior art references of record do not teach various features claimed in claim 1. 
However, Applicant’s arguments against the references individually are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts (p.19 para.2) that “Examiner appears to take the position that the cooling air lines 26a and 26b, and the return lines 24a, 24b, and 24c of Hermeler corresponds to the plurality of external cooling passages”.
However, as stated in the previous and current office actions, the rejections based on Hermeler explicitly do NOT rely on return lines 24a, 24b, and 24c. See at least Non Final Office Action mailed 19 April 2022, pp.9, 24, 31, 50 and current Office Action sections 9, 11, 12, and 14, which state: 
“the claimed “plurality of external cooling passages” does NOT read on the separate and distinct cooling passages 24b and 24c, which do NOT supply air from the compressor to the turbine and are NOT considered to be part of, or including, the “plurality of external cooling passages” 26a-b that supply air from the compressor to the turbine; the claim only requires the “plurality of external cooling passage” 26a-b supplying air from the compressor to the turbine to NOT pass through the central shaft; the claim does NOT exclude other, unclaimed cooling passages from passing through the central shaft”.
See also p.69 of Non Final Office Action mailed 19 April 2022.
Applicant further asserts on pp. 19-22 that Hermeler does not teach the plurality of external cooling passages because of various teachings related to the return lines 24a-c.
As discussed in this and previous office actions, return lines 24a-c are not part of the rejection and are not considered to be part of the plurality of external cooling passages. Applicant is arguing features of the prior art that are not being relied upon in the rejection, and which do not affect the relevance of the features that are being relied upon in the rejection. 
Applicant further asserts on pp.21 that the system of Hermeler is “fundamentally and completely different from the concept of claim 1”.
However, the claimed features are specifically mapped, in detail to the features of Hermeler as discussed above and in previous Office Actions. Note, MPEP 2123 (I) provides that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In this case, any concept or goal of Hermeler does not limit the relevance of the specific features shown and described by Hermeler, which read upon the claimed invention.
Applicant asserts on p.23 that “nowhere does Ciofini disclose or suggest that the first duct 21 and the second duct 23 supply the work fluid to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed.”
However, as discussed in the rejections above (and in previous Office Action mailed 19 April 2022), Meier and Hermeler teach the fourth stage blades and vanes exclude the pair structure in which the at least one connection cooling passage is formed. Thus, when Ciofini teaches the first duct supplying working fluid to the fourth stage vanes and blades, Meier, Hermeler, and Ciofini together, teach the first duct as an external cooling passage that supplies air bled from the compressor to a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed. Furthermore, Ciofini does not teach any pair structures in which at least one connection cooling passage is formed, thus Ciofini teaches the first duct supplies fluid to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed.
Applicant asserts on p.25 that “nowhere does Laurello disclose or suggest that the low pressure bleeding line 31 and TOBI nozzle 32 supply the air to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed”.
However, as discussed in this and previous Office Actions, Meier and Hermeler teach the fourth stage blades and vanes exclude the pair structure in which the at least one connection cooling passage is formed. Thus, when Laurello teaches the line 31 and TOBI 32 supply working fluid to the fourth stage vanes and blades, Meier, Hermeler, and Laurello together, teach 31, 32 as an external cooling passage that supplies air bled from the compressor to a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed. Furthermore, Laurello does not teach any pair structures in which at least one connection cooling passage is formed (Laurello Fig 1), thus Laurello teaches the 31, 32 supplies fluid to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed.
Applicant asserts on p.27 that “nowhere does Takamura disclose or suggest that medium-pressure air extraction pipe 81/low-pressure air extraction pipe 91 supply the air to the turbine without having the air pass through a central shaft of the turbine (i.e., the rotor shaft 32), supply the air to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed, and comprise a first external cooling passage supplying the air to a fourth stage turbine vane 34d and a fourth stage turbine blade 33d, a second external cooling passage supplying the air to a third stage turbine vane 33c, and a third external cooling passage supplying the air to a second stage turbine vane 33b. In addition, Takamura is entirely silent as to the claimed feature of at least one connection cooling passage configured to connect corresponding cooling passages of the one turbine blade of the pair structure and the one turbine vane of the pair structure, the at least one connection cooling passage being formed in at least a stage of the multiple turbine stages that excludes the stage in which the outlet-inside cooling passage of the outlet cooling passage, is formed to flow the air supplied to the turbine vane to a lower portion of the turbine blade”.
However, Takamura is only relied upon to teach the first external cooling passage configured to supply air to a fourth stage turbine vane of the plurality of turbine vanes, this first external cooling passage being the same cooling passage that supplies the fourth stage turbine blades. The other references to which Takamura is applied teaches the rest of the claim limitations. Takamura thus teaches using the same external cooling supply passage (91 tapped from 17) that supplied air to turbine blades, for supplying air to turbine vanes. Takamura’s passage from 17 to the turbine vanes, does not pass through a central shaft of the turbine. The portion of the first external passage that supplies air to turbine blades is taught by a different reference (Laurello) as discussed in this and previous office actions.
Thus, the claims remain rejected as delineated in the current rejection. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741